Exhibit 10.15
EXECUTION VERSION
TRADEMARK SECURITY AGREEMENT
     TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of December 24,
2009, among Altra Industrial Motion, Inc., a Delaware corporation (the
“Company”), the Subsidiaries and Affiliates of the Company named on the
signature pages hereto (each, a “Grantor” and collectively, the “Grantors”), and
The Bank of New York Mellon Trust Company, N.A., acting in the capacity as
Collateral Agent for the benefit of itself and the Holders under the Indenture
referred to below (in such capacity, the “Collateral Agent”)
WITNESSETH:
     WHEREAS, pursuant to the terms of that certain Indenture, dated as of
November 25, 2009 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), by and among Altra Holdings, Inc.
(“Holdings”), the guarantors party thereto and the Collateral Agent, the Holders
will purchase the Notes issued by Holdings;
     WHEREAS, pursuant to the Pledge and Security Agreement, dated as of
November 25, 2009 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Grantors and
the Collateral Agent, the Grantors granted to the Collateral Agent a security
interest and continuing lien on all of each Grantors’ right, title and interest
in, to and under all Collateral, including the Trademark Collateral (as defined
below), and all Collateral in each case whether now owned or existing or
hereafter acquired or arising to secure the prompt and complete payment and
performance of all Secured Obligations (as defined in the Security Agreement)
including the obligations of the Grantors under the Indenture;
     WHEREAS, the parties to the Indenture contemplate and intend that, if an
Event of Default (as defined in the Indenture) shall occur and be continuing,
the Collateral Agent shall have all rights of a secured party in and to the
Trademark Collateral and any proceeds thereof, including, without limitation,
the right to exercise its remedies under the Indenture in connection with all of
each Grantor’s right, title and interest in such Trademark Collateral; and
     WHEREAS, pursuant to the Indenture and the Security Agreement, the Grantors
are required to execute and deliver this Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Grantors agree as follows:
     Section 1. Defined Terms
     Unless otherwise defined herein, terms defined in the Security Agreement
and used herein have the meaning given to them in the Security Agreement.
     Section 2. Grant of Security Interest in Trademarks
     The Grantors hereby grant to the Collateral Agent a security interest in
all of their right, title and interest in, to and under the Trademarks,
including the Trademarks listed in Schedule A, in each case whether now owned or
hereafter acquired (collectively, the “Trademark Collateral”).

 



--------------------------------------------------------------------------------



 



     Section 3. Security for Obligations
     This Agreement secures, and the Trademark Collateral is collateral security
for, the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise of all Secured Obligations.
     Section 4. Security Agreement
     The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Collateral Agent pursuant
to the Security Agreement, and the Grantors hereby acknowledge and affirm that
the rights and remedies of the Collateral Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event of
any irreconcilable conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.
     Section 5. Recordation
     The Grantors hereby authorize and request that the Commissioner of Patent
and Trademarks and any other applicable United States government officer record
this Agreement.
     Section 6. Subordination
     The lien and security interest evidenced by this Agreement and the exercise
of any right or remedy by the Collateral Agent in respect thereof is junior and
subordinate to the interest of JPMorgan Chase Bank, N.A., individually and as
Senior Agent and is subject to the provisions of that certain Intercreditor and
Lien Subordination Agreement, dated as of November 25, 2009, as amended,
supplemented, modified or replaced from time to time in accordance with the
terms thereof among JPMorgan Chase Bank, N.A., as Senior Agent, The Bank of New
York Mellon Trust Company, N.A., as Trustee and Collateral Agent, and Altra
Holdings, Inc., Altra Industrial Motion, Inc. and certain of their subsidiaries.
     Section 7. Miscellaneous
     This Agreement shall be governed by, and construed in accordance with the
laws of the State of New York.
     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single agreement.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly
executed and delivered by a duly authorized officer as of the date first set
forth above.

              GRANTORS:
 
            ALTRA INDUSTRIAL MOTION, INC.     ALTRA HOLDINGS, INC.
 
       
 
  By   /s/ Glenn E. Deegan
 
       
 
  Name:   Glenn E. Deegan
 
  Title:   Vice President, Legal and Human Resources,
 
  General Counsel and Secretary
 
            AMERICAN ENTERPRISES MPT CORP.     NUTTALL GEAR LLC     AMERICAN
ENTERPRISES MPT HOLDINGS, LLC     AMERIDRIVES INTERNATIONAL, LLC     FORMSPRAG
LLC     WARNER ELECTRIC LLC     WARNER ELECTRIC TECHNOLOGY LLC     BOSTON GEAR
LLC     KILIAN MANUFACTURING CORPORATION     WARNER ELECTRIC INTERNATIONAL
HOLDING, INC.     TB WOOD’S CORPORATION     TB WOOD’S INCORPORATED     TB WOOD’S
ENTERPRISES, INC.     INERTIA DYNAMICS, LLC
 
       
 
  By   /s/ Glenn E. Deegan
 
       
 
  Name:   Glenn E. Deegan
 
  Title:   Secretary

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:


THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.,
as Collateral Agent
      By:   /s/ Raymond Torres       Name:   Raymond Torres       Title:  
Senior Associate  

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
TRADEMARK SECURITY AGREEMENT
REGISTERED TRADEMARKS
[Attached]

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  USA   Boston Gear LLC   ACE     1771190     5/18/1993     74253998    
3/10/1992   Active
TM
  USA   Ameridrives International, LLC   AMERICAN     0529539     8/22/1950    
71578852     4/29/1949   Active
TM
  USA   Ameridrives International, LLC   AMERICARDAN     2,488,262     09/11/01
    75621192     01/15/1999   Active
TM
  USA   Ameridrives International, LLC   AMERIDISC & Design     0802185    
1/18/1966     72219296     5/19/1965   Active
TM
  USA   Ameridrives International, LLC   AMERIDRIVES     2168489     6/23/1998  
  75204229     11/25/1996   Active
TM
  USA   Ameridrives International, LLC   AMERIFLEX     1000720     12/31/1974  
  72444883     1/2/1973   Active
TM
  USA   Warner Electric Technology LLC   AUTOGAP     681,746     07/14/1959    
72046678     2/26/1958   Active
TM
  USA   Boston Gear LLC   BEAR-N-BRONZ     0603829     3/29/1955     71665847  
  5/6/1954   Active
TM
  USA   Boston Gear LLC   BG & Design     0298486     10/25/1932     71327723  
  6/4/1932   Active
TM
  USA   Boston Gear LLC   BOSTRONG & Design     0837074     10/17/1967    
72251147     7/27/1966   Active
TM
  USA   Boston Gear LLC   BOST-BRONZ     0547544     9/4/1951     71597836    
5/20/1950   Active
TM
  USA   Boston Gear LLC   BOST-BRONZ     0612905     9/27/1955     71677082    
11/22/1954   Active
TM
  USA   Boston Gear LLC   BOST-FLEX     1111218     1/16/1979     73163090    
3/21/1978   Active
TM
  USA   Boston Gear LLC   BOSTON     0522912     3/28/1950     71535926    
9/27/1947   Active
TM
  USA   Boston Gear LLC   BOSTON & Design     1374572     12/10/1985    
73514378     12/19/1984   Active
TM
  USA   Boston Gear LLC   BOSTON GEAR     0905805     1/12/1971     72338165    
9/17/1969   Active
TM
  USA   Boston Gear LLC   BOSTON GEAR     0905846     1/12/1971     72338166    
9/17/1969   Active
TM
  USA   Boston Gear LLC   BOSTONE     1131198     2/26/1980     73163091    
3/21/1978   Active
TM
  USA   Formsprag LLC   CEBMAG     1352456     08/06/1985     73513313    
12/13/1984   Active
TM
  USA   Formsprag LLC   CECON     2871858     08/10/04     78/300,412    
09/15/2003   Active
TM
  USA   Boston Gear LLC   CENTRIC     1365217     10/15/1985     73434105    
7/11/1983   Active
TM
  USA   Boston Gear LLC   DCX     1689927     6/2/1992     74151919    
3/27/1991   Active
TM
  USA   Boston Gear LLC   DCX PLUS     1794125     9/21/1993     74151939    
3/27/1991   Active
TM
  USA   Nuttall Gear LLC   DELROYD     3025384     12/13/2005     76/586088    
4/12/2004   Active
TM
  USA   Warner Electric Technology LLC   ELECTRO-MODULE     0838675    
11/14/1967     72200306     8/20/1964   Active
TM
  USA   Warner Electric Technology LLC   ELECTRO-PACK     0741888     12/11/1962
    72127440     9/7/1961   Active
TM
  USA   Warner Electric Technology LLC   F AND DESIGN     0743735     01/15/1963
    72125482     8/7/1961   Active
TM
  USA   Warner Electric Technology LLC   FORMCHROME     0867512     04/01/1969  
  72300576     6/17/1968   Active
TM
  USA   Warner Electric Technology LLC   FORM-LOCK     0870852     06/10/1969  
  72300575     6/17/1968   Active
TM
  USA   Warner Electric Technology LLC   FORMSRPAG & Design     0444642    
01/15/1952     71510384     10/7/1946   Active
TM
  USA   Warner Electric Technology LLC   FORMSPRAG     1216418     11/16/1982  
  73326809     9/4/1981   Active
TM
  USA   Warner Electric Technology LLC   KOPPER KOOL     1258259     11/22/1983
    73334553     10/28/1981   Active
TM
  USA   Warner Electric Technology LLC   LLH     1759504     03/23/1993    
74303730     8/13/1992   Active
TM
  USA   Warner Electric Technology LLC   MAG STOP     1,851,941     08/30/1994  
  74327472     11/2/1992   Active
TM
  USA   Warner Electric Technology LLC   MAGNUM     2,892,316     10/12/2004    
76/336,606     11/13/2001   Active
TM
  USA   Formsprag LLC   MARLAND     2667819     12/31/2002     76118280    
8/28/2000   Active
TM
  USA   Warner Electric Technology LLC   MESUR-FIL     0990826     08/13/1974  
  72464823     8/6/1973   Active
TM
  USA   Warner Electric Technology LLC   MISTRAL     2168734     06/30/1998    
74240876     1/28/1992   Active
TM
  USA   Boston Gear LLC   MOTOR MULTIPLIER     1131648     3/11/1980    
73184680     9/5/1978   Active
TM
  USA   Nuttall Gear LLC   NGC & Design     3031121     12/20/2005     76/586087
    4/12/2004   Active
TM
  USA   Nuttall Gear LLC   Nuttall     3031120     12/20/2005     76/586086    
4/12/2004   Active
TM
  USA   Boston Gear LLC   OPTIMOUNT     0670192     11/25/1958     72046238    
2/20/1958   Active
TM
  USA   Warner Electric Technology LLC   PCE     1136601     06/03/1980    
73193726     11/17/1978   Active
TM
  USA   Boston Gear LLC   RATIOPAX     0985828     6/11/1974     72456678    
5/7/1973   Active
TM
  USA   Boston Gear LLC   RATIOTROL     0743713     1/15/1963     72137450    
2/7/1962   Active
TM
  USA   Warner Electric Technology LLC   SHEAVE-GRIP     3,085,816     4/25/2006
    76/498,191     3/14/2003   Active
TM
  USA   Warner Electric Technology LLC   UNIDAMP     1795619     09/28/1993    
74038916     3/16/1990   Active
TM
  USA   Warner Electric Technology LLC   UNIMODULE     1678062     03/03/1992  
  74053993     4/30/1990   Active
TM
  USA   Warner Electric Technology LLC   WARNER & Design     0527445    
07/11/1950     71528385     7/11/1947   Active
TM
  USA   Warner Electric Technology LLC   WARNER ELECTRIC     1,026,080    
12/02/1975     73035013     10/18/1974   Active
TM
  USA   Ameridrives International, LLC   AMERIGEAR     2,951,600     5/17/2005  
  78/373,119     2/24/2004   Active
TM
  USA   Ameridrives International, LLC   THE AMERICAN FULLY CROWNED TOOTH    
2980971     5/10/2005     78/373,135     2/24/2004   Active
TM
  USA   Boston Gear LLC   POSIVENT     2875347     08/17/2004     76/423,536    
06/20/2002   Active
TM
  USA   Boston Gear LLC   STABILI SEAL     3,131,135     08/15/2006    
78/564,645     02/10/2005   Active
TM
  USA   Warner Electric Technology Inc.   WICHITA CLUTCH     3039567    
01/10/2006     76/620135     11/12/04   Active
TM
  USA   Altra Industrial Motion, Inc.   A&Design     3,146,781     09/19/2006  
  78/560930     02/04/2005   Active
TM
  USA   Warner Electric Technology LLC   AQUAMAKKS     3,490,449     08/19/2008
    78/821,282     02/23/2006   Active
TM
  USA   Warner Electric Technology LLC   Warner Electric     3,287,916    
09/04/2007     78/790,162     01/12/2006   Active
TM
  USA   Boston Gear LLC   CENTRIGARD     3,374,068     1/22/2008     78/774,995
    12/16/2005   Active
TM
  USA   Altra Industrial Motion, Inc.   Altra Industrial Motion     3360155    
12/25/2007     76/621069     11/17/2004   Active
TM
  USA   Warner Electric Technology LLC   Warner Linear     3,413,352    
04/15/2008     78/910,851     06/19/2006   Active
TM
  USA   Altra Industrial Motion, Inc.   A-Track     3,263,081     07/10/2007    
78/790085     1/12/2006   Active
TM
  USA   Kilian Manufacturing Corporation   KILIAN     1216354     11/16/1982    
73277508     9/11/1980   Active
TM
  USA   Kilian Manufacturing Corporation   KILROL     2827924     3/30/2004    
78213978     2/12/2003   Active
TM
  USA   Warner Electric Technology LLC   GFR     3,494,910     9/2/2008    
77/247,944     08/06/07   Active
TM
  USA   Warner Electric Technology LLC   B-Track     3,609,446     4/21/2009    
77/237,461     07/24/2007   Active
TM
  USA   TB Woods Enterprises, Inc.   All-Pro     2,165,737     6/16/1998    
75/290,731     5/12/1997   Active
TM
  USA   TB Woods North Carolina, Inc.   Braketron     1,164,393     8/11/1981  
  73/254,657     3/19/1980   Active
TM
  USA   TB Woods Enterprises, Inc.   Deck & Design (stylized lettering)    
1,409,209     9/16/1986     73/581,633     2/7/1986   Active
TM
  USA   TB Woods Enterprises, Inc.   Disc-O-Torque     859,264     10/29/1968  
  72/285,224     11/20/1967   Active
TM
  USA   TB Woods Enterprises, Inc.   Dura-Flex     1,116,828     4/24/1979    
73/158,649     2/13/1978   Active
TM
  USA   TB Woods Enterprises, Inc.   First In Couplings     1,361,466    
9/24/1985     73/526,310     3/11/1985   Active
TM
  USA   TB Woods Enterprises, Inc.   Form-Flex     2,152,362     4/21/1998    
75/273,175     4/11/1997   Active
TM
  USA   TB Woods Enterprises, Inc.   Poole     2,191,918     9/29/1998    
75/251,697     2/28/1997   Active
TM
  USA   TB Woods Enterprises, Inc.   Qt Power Chain     2,723,745     6/10/2003
    76/403,299     5/2/2002   Active
TM
  USA   TB Woods Enterprises, Inc.   Roto-Cam     859,263     10/29/1968    
72/285,223     11/20/1967   Active
TM
  USA   TB Woods Enterprises, Inc.   Speedlign     2,991,827     9/6/2005    
78/350,700     1/12/2004   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure Grip (Stylized)     645,415    
5/14/1957     71/640,418     1/6/1953   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Flex     668,649     10/21/1958    
72/043,720     1/9/1958   Active
TM
  USA   TB Woods Enterprises, Inc.   Sure-Grip     646,423     6/4/1957    
71/575,508     3/15/1949   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
TM
  USA   TB Woods Enterprises, Inc.   Sure-Grip     1,109,150     12/19/1978    
73/136,699     8/8/1977   Active
TM
  USA   TB Woods Enterprises, Inc.   Ultra-V     1,001,969     1/21/1975    
73/001,734     10/9/1973   Active
TM
  USA   TB Woods Enterprises, Inc.   Ultra-V     1,001,970     1/21/1975    
73/003,203     10/10/1973   Active
TM
  USA   TB Woods Enterprises, Inc.   W TB Wood’s (and design)     2,059,245    
5/6/1997     75/107,136     5/20/1996   Active
TM
  USA   TB Woods Enterprises, Inc.   Woods@Work     2,801,090     12/30/2003    
76/402,992     5/2/2002   Active
TM
  USA   TB Woods Enterprises, Inc.   G-Flex     3,501,631     9/16/2008    
77/397,102.     2/14/2008   Active
TM
  USA   Inertia Dynamics, LLC   Unibrake     0809205     05/31/1966    
72/219817     05/26/1965   Active
TM
  USA   Warner Electric Technology LLC   WARNER ELECTRIC     0726202    
01/09/1962     72105397     9/28/1960   Active
TM
  USA   Warner Electric Technology LLC   WICHITA     1565483     11/14/1989    
73753251     8/29/1988   Active
TM Appl.
  USA   Kilian Manufacturing Corporation   HI-TECH WORRY BEADS                
78/775,032     12/16/2005   Pending
TM Appl.
  USA   Formsprag LLC   BC MA                 77/649,950     1/15/2009   Pending
Unregistered TM
  USA   Inertia Dynamics, LLC   IDI                            

 